BUDGE, J.
Rural high school district No. 1 of Washington county was composed of school districts Nos. 5 and 8. On the 18th day of January, 1913, the board of county commissioners of Washington county, ordered the segregation of school district No. 5 from rural high school district No. 1.
*780After said segregation, the board of directors of school district No. 1 levied a tax upon all property situated therein, as it existed prior to the action of the board of county commissioners, segregating the same, which levy was duly reported and certified to the county commissioners, and thereafter entered upon the assessment-roll by the county assessor, who, subsequent thereto, turned over his assessment-rolls to the appellant herein, as county treasurer and ex-officio tax collector, for collection. This action was instituted to restrain the appellant as ex-officio tax collector from collecting said tax. A general demurrer to respondent’s complaint was filed by appellant and thereafter argued and by the trial court overruled. To the complaint of respondent, the appellant filed an answer, to which answer, respondent filed a motion to strike a portion of the same, which motion was sustained by the trial court, whereupon judgment was taken by the respondent. This appeal is from the judgment.
On October 17, 1914, attorneys for respondent filed a .notice of motion and motion to dismiss the appeal herein, upon the following grounds, to wit:
First, that the undertaking on appeal was not filed within five days after the service of the notice of appeal, upon the attorneys for the respondent, as required under sec. 4808, Rev. Codes.
Second, upon the ground that the transcript was not accompanied with a certificate of the clerk or of the attorneys, that an undertaking on appeal in due form had been properly filed.
Third, that the transcript was not filed in the supreme court within the statutory time.
Fourth, that proof of service of the transcript was not filed.
Fifth, that the certificate of the clerk to the transcript is insufficient.
The first ground of the motion to dismiss the appeal is based upon the failure of appellant to file an appeal bond or undertaking within the statutory time, or to furnish any other security that he would pay such damages or costs, as might be awarded against him, upon the dismissal of the appeal.
*781See. 4935, Rev. Codes, provides that, “In any civil action, or proceeding wherein the state or the people of the state, is a party plaintiff, or any state officer, in his official capacity, or on behalf of the state, or any county, or city, is a party plaintiff or defendant, no bond, written undertaking, or security can be required of the state, or the people thereof, or any officer thereof, or of any county, or city; but on complying with the other provisions of this code, the state, or the people thereof, or any state officer acting in his official capacity, or any county or city, have the same rights, remedies, and benefits as if the bond, undertaking, or security were given and approved as required by this code.”
From the record in this case, it appears that notice of appeal was served on June 2, 1914, and filed June 5, 1914, in the district court, and that a writing purporting to be an undertaking on appeal, was filed on the 12th day of June, 1914, which was ten days after the service of the notice of appeal upon the adverse party, and seven days after filing with the clerk.
Under sec. 4808, supra, counsel for respondent contends that the appeal is ineffectual for any purpose, for the reason that the undertaking was not filed within the five days after service of the notice of appeal, and calls our attention to a number of decisions by this court, upon the question of the necessity for filing the notice and undertaking on appeal within the statutory time. As we view this case, it is not necessary to determine whether or not the undertaking on appeal is sufficient to meet the requirements of the statute, or that there has been a waiver by respondent of the insufficiency of the undertaking, by reason of his failure to take advantage of sec. 4809, Rev. Codes, which provides: “If any undertaking be insufficient or defective in any respect, such insufficiency or defect shall be deemed waived unless the respondent, within twenty days after the filing of such undertaking, shall file and serve upon the appellant or his attorney a notice, in writing, pointing out specifically the defects and insufficiency of such undertaking. No defect or insufficiency not thus *782specifically pointed out, shall subsequently be urged against the undertaking or the appeal.”
Sec. 1058, Kerr’s Codes of Cal., is practically the same as see. 4935, supra, and in the ease of Lamberson v. Jefferds, 116 Cal. 492, 48 Pac. 485, the court held that “Although county officers are not expressly mentioned in this section, where county officer prosecutes action not in his individual right, but on behalf of the county, he comes within reason of rule and is included within provisions of this section; county itself being real party in interest.”
Sec. 4935, supra, does not include the words “county official”; neither does see. 1058, Kerr’s Code. However, the supreme court of California, in placing a construction upon this statute, held that where a county official prosecutes or defends in an action in his official capacity and not in his individual right, and the action is maintained or defended on behalf of the county; that such county officer comes within the reason of the rule, and is included within the provisions of the section above cited.
Counsel contends that in any event, the appellant, in the case at bar, would not be protected under the California decisions, or under section 4808, supra, for the reason that the county of which appellant is treasurer and ex-officio tax collector, is not the real party in interest, or in any sense a party in interest, and that said tax collector acts solely as agent for said high school district.
Session Laws 1911, see. 137, subdivision “G,” p. 537, provides that it is the duty of the board of trustees of rural high school districts “To estimate and vote the amount of tax necessary to support the school, at a meeting previous to September 1st in each year, and report the same to the board of county commissioners, which amount, .... shall be spread upon the tax-roll the same as other district taxes .... ”
Sess. Laws 1911, sec. 138, p. 537, provides: “The duties of the officers of the board shall be the same as is prescribed by law for similar officers of other boards of school trustees,
*783Sess. Laws 1913, sec. 65, p. 530, provides: “The tax for-general school purposes, levied for the purpose of establishing and maintaining public schools in the several counties of this state, must be levied by the board of county commissioners at its session when the tax is by it levied for county purposes and must be collected by the same officers and in the same manner as other state and county taxes are collected, and paid into "the county treasury and apportioned to the county school fund.”
Sess. Laws 1913, see. 103, p. 206, provides that “The governing authorities of every city, town, village, school district, or any other district or municipality to which is delegated by law the power to levy taxes must, on or before the third Monday of September in each year, certify to the county auditor the tax rate levied by any such city, town, village, school district or other district or municipality, for the said year upon any property situated therein, and the county auditor shall on or before said date file a certified list of such levies in the office of the assessor and in the office of the tax collector.”
In our opinion, a reasonable construction of the sections above referred to, would be that all school taxes, whether they be fixed by the board of trustees of a rural high school district (under Sess. Laws 1911, sec. 137, subdivision “6,”. p. 537), or by the board of county commissioners (under Sess. Laws 1913, sec. 65, p. 530), are placed upon the tax-roll, as all other taxes, and collected in the same manner and by the same official. Therefore, in an action against, or one maintained by or on behalf of a county treasurer and ex-officio tax collector, involving the validity of either a rural high school tax, or a general school tax, the official would be acting on behalf of a legal subdivision of the state government and not as the agent of a rural high school district, as contended by counsel for respondents.
In the case of Trueman et al. v. Village of St. Maries et al., 21 Ida. 632, 123 Pac. 508, wherein the village of St. Maries was appellant, a motion was made to dismiss the appeal on the ground that no undertaking was given as provided by law. Counsel for the village relied upon sec. 4935, supra,, and *784furnished no undertaking upon appeal. Upon the argument of the motion to dismiss the appeal, counsel for respondent contended that the word “city” as used in sec. 4935, supra, did not include villages organized under the laws of the state, and that the statute was only intended as immunity to cities, and not towns or villages. 'In that case, the court held “that in the law regulating the organization and government of cities and villages in this state, the words ‘cities,’’‘villages’ and ‘towns’ have been used indiscriminately, and one word for the other; and we have no doubt whatever but that the legislature intended, in using the word ‘city’ in the above act, to include all municipal corporations organized under the laws of the state governing the organization of cities and villages, and to exempt the state and county, and all municipalities organized as such, as cities and villages.” The motion to dismiss was denied.
Whenever an action is brought by or against state officers, and such officers prosecute or defend in said action, in their official capacity, acting for, or defending the rights of the state, or any legal subdivision thereof, thqy are permitted to so act without furnishing costs or undertakings on appeal. This same rule applies to all state, county, district and municipal /Officers, while engaged in protecting the rights of the people in the courts. This, we think, is but a reasonable construction of sec. 4935, supra. Any other rule might seriously tend to defeat the interest of the public in protecting its legal rights in the courts.
In the case of Holmes v. City of Mattoon, 111 Ill. 27, 53 Am. Rep. 602, we think the rule is there correctly stated, as follows:
“Public municipalities, such as counties, cities, villages, towns and school districts, and all officers suing for or defending the rights of the state, or acting for or instead of the state in respect of public rights, being only instrumentalities of the state, may constitutionally be authorized to sue without the payment of costs, or conforming to all the requirements imposed by the law upon natural persons or corporations formed for private gain.” In that opinion the court *785says: “The state, whatever its form or its powers, has the unquestioned right, as representing the sovereign power, to prosecute and defend all suits and maintain all legal proceedings without costs or other restrictions, unless imposed by fundamental law, or self-imposed by legislative enactment. . . . . From and before the organization of the state it has ever prosecuted and defended suits, criminal and civil, without liability for costs, damages or forfeitures, and has prosecuted writs of error without bonds or any restrictions whatever.....It is believed that in no government, in ancient or modern times, has it been required to give bond for the payment of the costs of litigation, before bringing suit, or an appeal, or on error.....This being true of the state government, it is necessarily true of all its officers, agents and instrumentalities, while employed in seeking the rights of the government in the courts of justice. Hence, officers suing for or defending the rights of the state are acting for and in the stead of the state, and to that extent not only may but should be permitted to do so on the same terms and for the same reasons the state is permitted to sue for or defend its rights. t>
“Again, municipalities, such as counties, cities, villages, towns, school districts .... under the patronage and control of the state, and all public officers when suing or defending in their official capacity for the benefit of the public, are the instruments of the state to carry out its powers for the public welfare, and in exercising their powers and enforcing public rights they act as agents, and may have extended to them the same exemptions in suits as belong to the state.”
We are of the opinion that the appellant comes within the provision of sec. 4935, supra,, and that he was not required to furnish an undertaking on appeal.
The conclusions reached upon this question, dispose of the second ground of respondent’s motion to dismiss the appeal.
We come now to the third, fourth and fifth grounds of the motion to dismiss the appeal.
The record shows that the appeal in this case was perfected on June 5, 1914; that the transcript was filed in this court on *786August 29, 1914, and that no extension of time was granted by the court. Rule 23 of this court provides: “In all cases where an appeal is perfected, .... transcripts of the record .... must be served upon the adverse party and filed in this court within sixty days after the appeal is perfected . . . . and the same must be certified to be correct by the attorneys of the respective parties or by the clerk of the court 'from which the appeal is taken. Written evidence of the service of the transcript upon the adverse party shall be filed therewith.” This transcript was not filed until the expiration of eighty-five days after the appeal was perfected. There was no praecipe filed with the reporter and no transcript of the testimony appears in the record. However, from the findings of fact, it appears that “evidence was introduced on behalf of the plaintiff” and it also appears from the transcript, that there was one exhibit at least, introduced in evidence, which is found in the transcript. What the evidence was that was introduced on behalf of the plaintiff, we are not advised and we have no means of knowing from the transcript.
It nowhere appears that the appellant filed his praecipe for transcript with the clerk within five days after the filing of the notice of appeal. There is no stipulation by the attorneys that the clerk’s transcript contains a true and correct transcript of the proceedings had before the trial court. Rule 26 of this court provides: “If the transcript of the record is not filed within the time prescribed by Rule 23, the appeal .... may be dismissed, on motion, without notice, .... ” It was clearly the duty of the attorney for appellant to use reasonable diligence to the end that the clerk complete his transcript and that the same be served upon the opposing counsel within the time prescribed by the rules of this court.
Sess. Laws 1911, sec. 3, p. 376, provides that the appellant shall file with the transcript “appropriate affidavit or admission of service,” and Rule 23 of this court, contains substantially the same provision. The transcript in this case affirmatively shows a failure to comply with these requirements. We are not unmindful of the fact that an affidavit was filed with the clerk of this court, by permission, on the 25th day *787of January, 1915, subsequent to the argument of the motion to dismiss the appeal. We have carefully examined the contents of the affidavit and do not feel warranted in holding that it is sufficient proof of service of the transcript upon counsel for respondents, as it is altogether too indefinite and uncertain.
The clerk of the trial court certifies “that the within and foregoing transcript is compiled and bound under my direction as a true and correct transcript of the proceedings therein contained, and that said transcript contains all the papers specified in the praecipe filed with me, and further, that no praecipe or order for reporter’s transcript has been filed.” Whether the praecipe filed with the clerk enumerates all of the proceedings had in the trial court, we are left to conjecture. From his certificate it would appear that it is not a true and correct transcript of all of the proceedings, but is made up of the papers specified in the praecipe. Sess. Laws 1911, sec. 4818, p. 375, provides: “On an appeal from a final judgment the appellant must furnish the court with a copy of the notice of appeal, of the judgment-roll and of any bill of exceptions or reporter’s transcript.....” The clerk’s certificate does not certify that the transcript contains a true and correct copy of the judgment-roll. It is easy to determine from the transcript what papers are included, which are a part of the judgment-roll, but we are unable to determine what papers are omitted that might properly be a part of this judgment-roll. The certificate of the clerk is insufficient.
We therefore conclude that there was a total failure to comply with the statutes, or rules of this court, and that this case comes within the rule announced in the ease of the First Nat. Bank of American Falls, Idaho, v. Shaw, 24 Ida. 134, 132 Pac. 802; Strand v. Crooked River Min. & M. Co., 23 Ida. 577, 131 Pac. 5. In the latter case it is held: “Where it appears from the record on appeal that the transcript was not served upon the adverse party, and a motion is made in this court to dismiss the appeal upon the ground, that such transcript was not served, said motion will be sustained, as such *788statute is mandatory and requires the transcript to be served.
Learned counsel for appellant earnestly contends that these objections have been waived under sec. 4809. That section has reference to the first and second grounds upon which counsel for respondent relies, but in our opinion has no application to the remaining three grounds, which, we think, are all well taken and fatal to this appeal.
If an appeal is to be considered by this court, counsel for appellant must exercise diligence in complying with the statutes and rules of this court governing such appeals. It is clearly the duty of counsel to, diligently prosecute his appeal to a final determination in this court, and while, under the new practice act, as provided in Session Laws of 1911, pages 375-377, a great deal of the clerical work that was formerly required to be done by the attorney for appellant is now required of clerks of the district courts and court stenographers, counsel is not entirely relieved of responsibility. It is still his duty to procure from the district judge the necessary order directing the court reporter to prepare a transcript of the evidence, or specified portions thereof. It is also incumbent upon counsel to file with the clerk within the time allowed under the statute a praecipe for a transcript of the papers which he desires to be used on appeal, and should such praecipe fail to contain a request for all necessary papers or transcript and they are not found in the transcript on appeal, the responsibility will rest in the first instance with the counsel for appellant. It must also affirmatively appear that service upon counsel for respondent has been duly made of the transcript and brief within the time prescribed by the rules of this court; otherwise, upon motion, said appeal may be dismissed.
The appeal in this ease is hereby dismissed. Costs are awarded to respondents.
Sullivan, C. J., and Morgan, J., concur.